



EXHIBIT 10.1
MASTER AGREEMENT
This Master Agreement (the “Master Agreement”) is entered into as of the 1st day
of October, 2020 (the “Effective Date”), by and among SDC Allo Holdings, LLC, a
Delaware limited liability company (the “Buyer”), Nelnet, Inc., a Nebraska
corporation (“Nelnet”), and ALLO Communications LLC, a Nebraska limited
liability company (the “Company”).
RECITALS
A.Nelnet, the Buyer, and the Company (or some combination thereof) desire to
enter into various agreements and consummate various transactions pursuant to
such agreements as described in this Master Agreement; and
B.The parties to this Master Agreement wish to assemble in this Master
Agreement, in a single document, references to substantially all related
agreements and transactions contemplated by such parties.
NOW, THEREFORE, in consideration of the foregoing premises and in consideration
of and in reliance upon the representations, warranties and obligations in this
Master Agreement, the parties agree as follows:
ARTICLE I.
RELATED TRANSACTION DOCUMENTS
1.1Identity and Listing of Related Transaction Documents. The Buyer, Nelnet and
the Company, or some combination thereof, intend to execute, deliver and perform
their respective obligations under the following agreements, documents and
instruments (collectively, the “Related Transaction Documents”) in accordance
with and subject to the terms and conditions set forth therein:
a.Membership Unit Purchase Agreement, dated as of the Effective Date (the
“MUPA”), by and between the Buyer, Nelnet and the Company, with respect to the
issuance and sale by the Company to the Buyer of certain Class E Membership
Units issued by the Company, a copy of which is attached hereto as Exhibit “A”;
b.Subscription Agreement, dated as of the Closing Date (as defined in the MUPA)
(the “Subscription Agreement”), by and between the Company and the Buyer, with
respect to issuance of and subscription for the Class E Membership Units to be
issued by the Company and purchased by the Buyer, a copy of which is attached
hereto as Exhibit “B,” pursuant to the MUPA;
c.Initial Class D Membership Unit Redemption Agreement, dated as of the
Effective Date (the “Initial Redemption Agreement”), by and between Nelnet and
the Company, with respect to the redemption by the Company from Nelnet of
certain Class D Membership Units issued by the Company, a copy of which is
attached hereto as Exhibit “C”;



--------------------------------------------------------------------------------



d.Ninth Amended and Restated Operating Agreement, dated as of the Closing Date
(the “Post-Closing Operating Agreement”), by and among the Buyer, Nelnet, the
other members of the Company, and the Company, with respect to amendment and
restatement of the Company’s operating agreement, a copy of which is attached
hereto as Exhibit “D”;
e.Contingent Payment Agreement, dated as of the Effective Date (the “Contingent
Payment Agreement”), by and between Nelnet and the Buyer, with respect to a
contingent obligation to make a payment by Nelnet to the Buyer if certain events
occur, a copy of which is attached hereto as Exhibit “E”;
f.The Secondary Class D Membership Unit Redemption Agreement, dated as of the
Effective Date (the “Secondary Redemption Agreement”), by and between Nelnet and
the Company, with respect to redemption by the Company from Nelnet of the
balance of Class D Membership Units following consummation of the Initial
Redemption Agreement, a copy of which is attached hereto as Exhibit “F”;
g.All agreements and documentation to be entered into by the Company related to
the Company’s undertaking and incurrence of the Third-Party Debt (as defined in
the Contingent Payment Agreement), providing for gross proceeds (which shall be
net of any debt financing fees and related expenses) in the aggregate amount of
$140,000,000 (or such other amount as may be mutually agreed by the parties
hereto), by and among, inter alia, the Company and the lender(s) party thereto,
on terms substantially consistent with Schedule 8.12 of the Disclosure Schedules
to the MUPA with such additions and modifications thereto as may be mutually
agreed to by the Buyer and Nelnet (such approval not to be unreasonably
withheld, conditioned or delayed);
h.This Master Agreement; and
i.Such other agreements, documents and instruments as may be required in
accordance with and pursuant to the agreements described in paragraphs (a)
through (h) above.
ARTICLE II
BIFURCATION OF INITIAL TRANSACTIONS AND SECONDARY TRANSACTIONS
2.1Initial Transactions. The parties to this Master Agreement shall use
commercially reasonable efforts to accomplish the following summarized
transactions (collectively, the “Initial Transactions”) as soon as practicable,
subject to the timing provisions set forth in the Related Transaction Documents,
and all in accordance with and pursuant to the terms and provisions set forth in
the applicable Related Transaction Documents:
a.Sale by the Company of certain Class E Membership Units in the Company, to be
issued by the Company on the Closing Date to the Buyer for an aggregate sale and
purchase price of $197,000,000.00, as set forth in the MUPA and the Subscription
Agreement;
2

--------------------------------------------------------------------------------



b.Execution and delivery of the Post-Closing Operating Agreement by all of the
parties thereto;
c.Consummation of the Third-Party Debt;
d.Upon consummation of the series of transactions as described in Section 2.1(a)
and (b) above, the redemption by the Company of a portion of Nelnet’s Class D
Membership Units, including the accrued and unpaid Class D Preferred Return) (as
defined in the Post-Closing Operating Agreement) thereon, for a redemption price
of $160,000,000.00, to be paid by the Company to Nelnet, as set forth in the
Initial Redemption Agreement; and
e.Upon consummation of the series of transactions as described in Section
2.1(a), (b) and (c) above, the redemption by the Company of a portion of
Nelnet’s Class D Membership Units, including the accrued and unpaid Class D
Preferred Return (as defined in the Post-Closing Operating Agreement) thereon,
for a redemption price of $140,000,000.00, to be paid by the Company to Nelnet,
as set forth in the Initial Redemption Agreement; provided, that to the extent
the gross proceeds of the Third-Party Debt received by the Company is less than
$140,000,000.00, the redemption price pursuant to the Initial Redemption
Agreement (including a corresponding number of Nelnet’s Class D Membership
Units) shall be reduced on a dollar for dollar basis equal to the excess of
$140,000,000 over the amount of the gross proceeds of the Third-Party Debt
actually received by the Company.
2.2Secondary Transactions. Subsequent to closing of the Initial Transactions,
the parties to this Master Agreement shall use commercially reasonable efforts
(which shall not include requiring the Company to raise any additional equity or
sell any assets) to accomplish the following transactions (collectively, the
“Secondary Transactions”) subject to the deferred timing provisions set forth in
the applicable Related Transaction Documents, and all in accordance with and
pursuant to the terms and provisions set forth in the applicable Related
Transaction Documents:
a.Redemption, on or before the three and one-half year anniversary of the date
of consummation of the redemption contemplated by Initial Redemption Agreement
(it being understood that such timing is subject to adjustment), by the Company
of the remaining balance of Nelnet’s outstanding Class D Membership Units in the
Company in accordance with the terms of the Secondary Redemption Agreement.
b.Performance of the Contingent Payment Agreement in accordance with its terms.
2.3Class D Membership Unit Preferred Redemptions. Notwithstanding the Secondary
Redemption Agreement, to the extent the parties hereto mutually agree, the
Company shall be permitted to redeem Nelnet’s Class D Membership Units in
multiple tranches at different times.
3

--------------------------------------------------------------------------------



ARTICLE III
MISCELLANEOUS AND CONSTRUCTION
3.1Notices. All notices shall be in writing delivered as follows:
a.If to the Company:
ALLO Communications LLC
Attention: Bradley Moline
330 South 21st Street
Lincoln, Nebraska 68510
Email: bmoline@allophone.net
with a copy to:
Nelnet, Inc.
Attention: Legal Department
121 South 13th Street, Suite 100
Lincoln, NE 68508
Email: mark.pence@nelnet.net
and a copy to:


Daniel F. Kaplan
Perry, Guthery, Haase
& Gessford, P.C., L.L.O.
233 South 13th Street, Suite 1400
Lincoln, Nebraska 68508
Email: dkaplan@perrylawfirm.com
b.If to the Buyer:
c/o SDC Capital Partners, LLC
817 Broadway, 10th Floor
New York, New York 10003
Attn: Todd M. Aaron
Email: TAaron@sdccapitalpartners.com
with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Attn: Thomas W. Greenberg, Esq.
Email:     thomas.greenberg@skadden.com
c.If to Nelnet:
4

--------------------------------------------------------------------------------



Nelnet, Inc.
Attention: Legal Department
121 South 13th Street, Suite 100
Lincoln, NE 68508
Email: terry.heimes@nelnet.net


with a copy to:
Nelnet, Inc.
Attention: Legal Department
121 South 13th Street, Suite 100
Lincoln, NE 68508
Email: bill.munn@nelnet.net


and a copy to:


Daniel F. Kaplan
Perry, Guthery, Haase
& Gessford, P.C., L.L.O.
233 South 13th Street, Suite 1400
Lincoln, Nebraska 68508
Email: dkaplan@perrylawfirm.com
or to such other address as may have been designated in a prior notice. All
notices and other communications given or made pursuant to this Master Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt, or (a) personal delivery to the party to be notified, (b) when
transmitted via electronic mail, provided, that the sender on the same day sends
a confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt.
3.2Assignment; Binding Effect. This Master Agreement may not be assigned by any
party without the prior written consent of all other parties hereto, except that
the Buyer may assign all or any of its rights (but not obligations) hereunder to
any Affiliate of the Buyer; provided, however, that no such assignment shall
relieve the Buyer of its obligations hereunder. Any purported assignment in
violation of the foregoing shall be null and void and of no force or effect.
Except as may be otherwise provided herein, this Master Agreement will be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns. Except as otherwise provided in this Master
Agreement, nothing in this Master Agreement is
5

--------------------------------------------------------------------------------



intended or will be construed to confer on any person or entity other than the
parties any rights or benefits hereunder.
3.3Counterparts. This Master Agreement may be executed in multiple counterparts,
each of which will be deemed an original, and all of which together will
constitute one and the same document.
3.4Construction. The language used in this Master Agreement will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party. This Master
Agreement shall be construed to be valid and enforceable to the full extent
allowed by law. It is agreed that if any part, term or provision of this Master
Agreement is determined to be illegal, unenforceable or in conflict with
applicable law, the validity of the remaining terms and provisions shall not be
affected, and the rights and obligations of the parties shall be construed and
enforced as if the Master Agreement did not contain the term of provision held
to be invalid.
3.5Modification. No supplement, modification or amendment of this Master
Agreement will be binding unless made in a written instrument which is signed by
all parties and which specifically refers to this Agreement.
3.6Governing Law; Venue; Waiver of Jury Trial. This Master Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and be governed by the laws of the State of Delaware without regard to any
otherwise applicable principles of conflicts of law. Each party agrees that
venue for any action or proceeding commenced in connection with this Master
Agreement shall be proper in the state of organization or residence of the party
against which such action or proceeding is initiated or filed, and waives any
objection to such venue. EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION THAT MAY ARISE UNDER, OR RELATING TO
THIS MASTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS MASTER AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE FACTS OR CIRCUMSTANCES LEADING TO ITS EXECUTION OR
PERFORMANCE. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO PARTY OR
REPRESENTATIVE OR AFFILIATE THEREOF HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER; (iii) IT MAKES SUCH WAIVER KNOWINGLY AND VOLUNTARILY AND (iv) IT
HAS BEEN INDUCED TO ENTER INTO THIS MASTER AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH.
6

--------------------------------------------------------------------------------



3.7Conflicts. In the event of any conflict between the terms set forth in this
Master Agreement, on the one hand, and any of the other Related Transaction
Documents, on the other hand, the terms as set forth in the respective Related
Transaction Documents shall control; provided, that the obligations under this
Master Agreement shall not create any further obligations on the parties hereto
beyond those contained in the Related Transaction Documents, subject to the
terms and conditions therein, with respect to (i) any of the matters set forth
herein or (ii) any of the transactions contemplated by the Related Transaction
Documents.
3.8Entire Agreement. This Master Agreement and the agreements and documents
referred to in this Master Agreement or delivered hereunder (including without
limitation the Related Transaction Documents) are the exclusive statement of the
agreement between the parties concerning the subject matter hereof. All
negotiations between the parties are merged into this Master Agreement, and
there are no representations, warranties, covenants, understandings or
agreements, oral or otherwise, in relation thereto between the parties other
than those incorporated herein and to be delivered hereunder. This Master
Agreement shall specifically supersede any prior negotiations, understandings or
agreements among any of Nelnet, the Company and/or SDC Capital Partners, LLC (or
its affiliates) including, without limitation, the letter with respect to
exclusive negotiations executed by Nelnet and SDC Capital Partners, LLC and
dated as of July 20, 2020.
3.9Severability. Whenever possible, each provision of this Master Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Master Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Master Agreement.
[Remainder of page intentionally left blank.]




7


--------------------------------------------------------------------------------



INTENDING TO BE LEGALLY BOUND, the parties have signed this Master Agreement as
of the date first above written.
COMPANY:
ALLO COMMUNICATIONS LLCBy:/s/ WILLIAM MUNNName:William MunnTitle:Secretary







[Signature Page of Master Agreement]




--------------------------------------------------------------------------------



BUYER:
SDC ALLO HOLDINGS, LLCBy:SDC Digital InfrastructureOpportunity Fund II, L.P.,as
Sole MemberBy:SDC DIOF II GP, LLC,as General PartnerBy:SDC GP Manager, LLC,as
Managing MemberBy:/s/ TODD AARONName:Todd AaronTitle:Authorized Person



[Signature Page of Master Agreement]




--------------------------------------------------------------------------------



NELNET:
NELNET, INC.By:/s/ WILLIAM MUNNName:William MunnTitle:Secretary



[Signature Page of Master Agreement]

